UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6656


THOMAS MARVIN FAIR, JR.,

                Plaintiff - Appellant,

          v.

JON E. OZMINT, Director for the South Carolina Department of
Corrections; ROBERT E. WARD, Division Director of Operations for
the South Carolina Department of Corrections; JAMES E. SLIGH,
JR., Operations Coordinator of the South Carolina Department of
Corrections and the rest of the Prison Rape Elimination Act
Review Committee et al; ANTHONY J. PADULA, Warden of Lee
Correctional Institution; C. YORK, Classification Caseworker at
Lee Correctional Institution; BRUCE OBERMAN, Special Management
Unit Administrator at Lee Correctional Institution; ANTHONY
DAVIS, Lieutenant at Lee Correctional Institution; R. HILTON,
Classification Caseworker at Lee Correctional Institution all in
their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:10-cv-01268-RMG)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas Marvin Fair, Jr., Appellant Pro Se.    Samuel F. Arthur,
III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Thomas Marvin Fair, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                 We

have     reviewed   the    record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Fair v. Ozmint, No. 6:10-cv-01268-RMG (D.S.C. May 2,

2011).     We deny Fair’s motion for appointment of counsel and we

dispense    with    oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3